DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 28, 2021. In virtue of this communication, claims 1-11 are currently patentable. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 the prior art fails to disclose ALL limitations as described. The dependent claims 2-11 are allowable for at least the same reason. 
Huang et al. US 20210090515 Al in view of Lee et al. US 20170256228 Al discloses applying drive voltages with opposite polarities to drive the positional corresponding sub-pixels of the two adjacent rows of pixel units, wherein the voltages with opposite polarities comprise voltage with positive polarity and voltage with negative polarity; applying voltages with positive polarity to a part of the positional corresponding sub-pixels of the two adjacent rows of pixel units; applying voltage with negative polarity to the other part of the positional corresponding sub-pixels of the two adjacent rows of pixel units; applying two drive voltages with opposite polarities to drive sub-pixels of the same pixel unit; applying drive voltages with at least two voltage levels to drive sub-pixels of the same pixel unit, and separating the plurality of sub-pixels according to the drive voltages with voltage levels.. The prior art does not disclosed the presented claims, specifically a voltage supply circuit configured to supply a common voltage, a first positive polarity voltage higher than the common voltage, a second positive polarity voltage higher than the first positive polarity voltage, a first negative polarity voltage lower than the common voltage, and a second negative polarity voltage lower than the first negative polarity .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/NELSON M ROSARIO/            Primary Examiner, Art Unit 2624